Reyna, Circuit Judge.
In one of three appeals from a Section 337 investigation, Garmin International, Inc., Garmin USA, Inc., and Garmin Corporation (collectively, “Garmin”) appeal from a Modified Limited Exclusion Order (“Modified Order”) of the United States International Trade Commission (“Commission”) prohibiting entry into the United States of products and components of products infringing various claims of U.S. Patent No. 8,305,840 (“’840 patent”) and U.S. Patent No. 8,605,550 (“’550 patent”).
Our decision today in a related case, Garmin International Inc. v. International Trade Commission, No. 16-1572, reverses the Commission’s finding of validity and finds all of the patent claims referenced by the Modified Order invalid as obvious over the prior art. Because we have already reversed the Commission’s underlying decision, we dismiss this appeal as moot.
DISMISSED
Costs
No costs.